In re Edwards, Theron; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. H, No. 04-07-0121, Anthony J. Marabella, J.; to the Court of Appeal, First Circuit, No. 2013 KW 1104.
WRIT GRANTED. Petitioner presented a post-conviction claim of ineffective assistance of counsel regarding the imposition of an illegal sentence following his guilty plea for Indecent Behavior with Juveniles, in violation of La. R.S. 14:81.1 The claim was dismissed on procedural grounds as time barred. We grant the writ application and remand the case to the district court to be considered as a motion to correct an illegal sentence, which, if meritorious, is an exception to the *1262time limitations for post-conviction applications. See La.C.Cr.P. art. 882.

. See La. R.S. 14:81H(1) which provides for a maximum sentence of seven years if the victim is over the age of 13.